Exhibit 10.43

[HomeAway Logo]

Mariano Dima

40 Antrobus Road

Chiswick, London W4 5HZ

United Kingdom

Wednesday, June 25, 2014

Position of Chief Marketing Officer

I am delighted to offer you the position of Chief Marketing Officer for HomeAway
UK Ltd subject to the conditions below. The position is based in Victoria,
London and reports to the Chief Executive Officer, Brian Sharples. However, the
CEO will delegate responsibility for certain issues to the President (currently
Brent Bellm) who will have approval authority on certain items unless vetoed by
the CEO. This offer is subject to satisfactory employment references and
identity, financial and basic criminal record checks

Please find below the details of the position:

 

Base Salary: £235,294 per annum paid monthly in arrears by bank transfer. To be
reviewed annually thereafter. Discretionary Bonus: Target bonus of 60% of annual
salary depending on company performance at the discretion of the Compensation
Committee. Your bonus will be effective on the first day of the working quarter
following your date of hire, or on your date of hire if you are hired on the
first working day of the quarter. The Company reserves the right not to pay a
bonus. Sign on Bonus: You will receive a signing bonus of £176,471, less all
applicable withholdings, which will be payable in two separate payments of
£88,235.50 each, The first payment of £88,235.50 will be paid upon the first
monthly payroll following your start date. The second payment of £88,235.50 will
be paid on the monthly payroll following the six (6) month anniversary of your
start date. In the event that you terminate your employment with the Company for
any reason whatsoever before the first anniversary of this Agreement, or your
employment is terminated by the Company for “cause” (as defined in your
Employment contract) before the first anniversary of this Agreement, you will
repay the total amount of the signing bonus (net of taxes), pro-rated based upon
full months of service that were not completed prior to the first anniversary of
this Agreement. Other Benefits: Healthcare scheme, Executive Pension plan, Life
Insurance, Income Protection, Cyclescheme, Enhanced maternity and paternity
leave, Enhanced Sickness Pay, Travel to Work scheme, Childcare vouchers,
contribution towards Eyesight test/glasses

HomeAway UK Ltd - 25th floor, Portland House, Cardinal Place - London SW1E 5RS

HomeAway UK Limited - Registered no. 3152676 - Vat no. 673 2533 34



--------------------------------------------------------------------------------

Car Allowance You will receive a monthly car allowance of £1,000, less all
applicable withholdings. Probation Period: Six months during which the notice
period by either you or the Company is one month. The Company reserves the
right, at its sole discretion, to pay salary in lieu of notice. Holiday
Entitlement: 25 days per annum plus public holidays, Stock Option / RSU:

Subject to approval by the Compensation Committee of the Company’s Board of
Directors, you will be eligible to receive an option to purchase 78,571 shares
of the Company’s Common Stock (the “Option”) and a grant of restricted stock
units for 52,902 shares of the Company’s Common Stock (the “RSUs,” and together
with the Option, the “Awards”). The exercise price of the Option will be the
closing price of the Company’s Common Stock on Nasdaq (the “Fair Market Value”)
on the date of grant. The RSUs shall be valued based on the Fair Market Value on
each vesting date. The terms and conditions of the Awards will be more fully
described in the 2011

 

Equity Incentive Plan and the agreements governing the Awards and the Awards
will be subject to your acceptance of such Plan and agreements.

Hours of Work: Hours are 09.00 - 17.30 (40 hours per week) plus any additional
hours that are necessary to ensure the continued operation of HomeAway UK Ltd
systems. Start Date: Your anticipated start date is 8th September 2014. Notice
Period: After the probation period written notice of 6 months by you or the
Company. Conditional Provisions: This offer of employment is conditional upon
the following:

1.      You must sign and return, with the enclosed signed copy of this letter,
the completed “Acceptance of Offer and Consent for Background Checks”. We will
then commence the pre-employment checks in accordance with the Background
Check-Employee Screening policy (copy attached). Upon the commencement of your
employment you will need to sign Contract of Employment;

2.      By accepting employment with the Company, or performing the duties of
your employment, you will not be in breach of any agreements with or obligations
owed by you to any third party. By entering into employment with the Company you
undertake to indemnify the Company against all claims, costs, damages and
expenses which the Company may incur in connection with any claim that you were
or not so at liberty.

3.      You must provide us with a valid UK working visa or any document proving
your right to work in the UK.

4.      You must sign and return this offer of employment within the following
10 days of receiving it.

HomeAway UK Ltd - 25th floor, Portland House, Cardinal Place - London SW1E 5RS

HomeAway UK Limited - Registered no. 3152676 - Vat no. 673 2533 34



--------------------------------------------------------------------------------

In addition to the terms set out above and in the enclosed documents, the
general terms and conditions of employment as set out in the Company’s Policies,
as amended from time to time, will apply to your employment.

We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to Lori Knowiton, Chief People Officer
lknowiton@homeaway.com

 

Yours sincerely, /s/ Carl Shepherd

Carl Shepherd

Chief Strategy & Development Officer

[HomeAway Logo]

Acceptance of Offer and Consent for Background Checks

I accept the above position on the terms set out above and I am able to start on
the following date

 

Date 9-Jul-14

I understand that the employment offer made to me is subject to the receipt of
satisfactory References and Background checks by HomeAway UK Limited or Owners
Direct Holiday Rentals ltd (“HomeAway”) in accordance with the Background
Check/Employee Screening Policy.

I confirm that I have been given a copy of the policy consent to these checks
being undertaken.

 

Full legal name Mariano Dima Title (Mr/Mrs/Dr) Mr Email address
marianodima@yahoo.com Signed

/s/ Mariano Dima

Date 9-Jul-14

Documents to be provided

(Please refer to the list of Acceptable Document in the Background
Checking/Employee Screening policy)

Proof of identity

Proof of address

HomeAway UK Ltd - 25th floor, Portland House, Cardinal Place - London SW1E 5RS

HomeAway UK Limited - Registered no. 3152676 - Vat no. 673 2533 34